Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 1 of 31 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
Ellis S. Frison, Jr., pro se
Lisa A. Frison, pros se
Mariah A. Frison, pro se

Plaintiff,
Vv.

 

Suntree Master Homeowners Association, Inc., :
and

Suntree Master Homeowners Association, Inc., :
Board of Directors

and

‘OOH IUG

  

Suntree Master Homeowners Association, Inc., :
Appeals Committee

S
=
”
FA
“oo
8
~ 3
rm
=

Yale 14
OHNO 39

and

Suntree Master Homeowners Association, Inc., :
Enforcement Committee

and

Suntree Master Homeowners Association, Inc., :
SMHA Architectural Review Committee

and

ARIAS BOSINGER, PLLC

Suntree Master Homeowners Association, Inc., :
Debt Collector

and

Sonia A. Bosinger, Esquire :

Suntree Master Homeowners Association, Inc., :
Attorney

and

Todd Foley, General Manager :
Suntree Master Homeowners Association, Inc., :

Defendants.

VERIFIED COMPLAINT

COMES NOW Ellis S. Frison, Jr., Lisa A. Frison, and Mariah A. Frison (hereinafter

qai4
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 2 of 31 PagelD 2

collectively or individually Frison or Plaintiff) pro se, and hereby file this Verified Complaint
against Defendant, Suntree Master Homeowners Association, Inc. (““SMHA”), Arias Bosinger,
Inc., Debt Collector, and Soria A. Bosinger, Esquire, Todd Foley, General Manager, SMHA,
agents if the Board of Directors, Appeals Committee, Enforcement Committee, Architectural
Review Committee, for conducting a continuing campaign of harassment fueled by animus
actualized by disparate treatment that was intended to deny and which in fact did deny Frison the
quiet enjoyment of their home, breached the contractual and fiduciary duty Suntree Master
Homeowners Association, Inc. owed Frison as property owners under the clear wording of the
governing Declarations of Covenants, Conditions and Restrictions in that community.
I. JURISDICTION AND VENUE

This is an action brought pursuant Title 42 U.S.C. 3601 et. seq, 28 U.S.C. §§ 1391(b)(1),
(b)(2), (c)(1), (c)(2), and (d), 15 U.S. Code § 1692e et seq., 15 U.S.C. §1692g, 15 U.S. Code
§1692k(a)(1), et seq, 24 CFR § 100.500 (a), 24 CFR § 100.500 (b), 24 CFR §100.65, 24 CFR §
100.7, 28 U.S.C. § 2461, FS § 100.500 (a) (1), FS §720.3035, et seq., FS §768.72 (1), FS §
817.535(2)(a), F.S.A. § 559.72, et seq., F.S.A. § 559.77, et seq., F.S.A. § 559.78. Venue is
proper in the United States District Court for the Middle District of Florida, Orlando, Division
under as the Plaintiff resides in Florida and upon information and belief, the Defendants conduct
business within the Middle District of Florida.

II. FLORIDA FINES, LIENS, AND ASSESSMENTS

In 2004 Governor Bush convened a Homeowner’s Association Task Force to improve
relations between homeowners, homeowners’ associations, and other related entities to address
this very issue. Exhibit (“Ex.”) 1. The Task Force provided input and made recommendation that

changed Florida Statutes limiting what homeowner associations could use as liens against the
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 3 of 31 PagelD 3

properties managed by the association. !
Ill, PARTIES
1. Ellis S. Frison, Jr. (“EFrison”) is a seventy-two-year-old African American man,

totally and permanently disabled, Vietnam Veteran forced to re-locate to Florida in 2013 for

 

1 One of the wrongs the Task Force was asked to address was that homeowner associations were filing
fines and fees as liens against homeowners, foreclosing and seizing homes for debts amounting to
hundreds of dollars.

The Task Force recommended many changes to the Governor for changes to Florida Law but none more
relevant or material than that found at Issue 13, where the Task Force examined “[w]hether an
association(‘s] lien rights on homeowner[‘s] property should be limited to nonpayment of assessments.”
In a vote: 9-3 the task force passed a proposal that Florida “[w]ill no longer allow homeowners’
associations to file liens for nonpayment of fines and other fees.”

In 2004 the Florida legislature changed Florida Statute 720.305(2) to read, “... [a] fine shall not

become a lien against a parcel”. The 2004 Task Force found that once a fee or fine was
converted to a lien or assessment the homeowner’s chance of challenging it in a foreclosure action was
all but impossible and was often abandoned. The objective of 2004 FS 720.305(2) was to bar
homeowner associations from using the power to “tax” given them by the State in an abusive manner,
to deny homeowner due process, or to gentrify neighborhoods, or to unjustly enrich the homeowner
association. That simple but unambiguous phrase remained the wording and the law in Florida until
2010 when lobbyist was able to convince lawmakers to change the wording of FS 720.305(2) to read, “. .

. [a] fine of less than $1,000 may not become a lien against a parcel.”

A law that reads, “a fine less than $1000 may not become a lien against a parcel” does not
mean, without more “a fine more than $1000 may become a lien against a parcel.”

Homeowner Associations and homeowner obligations and responsibilities are based upon contractual
terms existent in the Declarations of Covenants, Conditions and Restrictions governing the community
the homeowner buys into and the fiduciary duty that exists between the homeowner and the
association by terms of the purchase agreement. Assessments are contractual obligations required in
the Declarations and agreed to in purchase documents that obligate the homeowner to pay pro-rated
shares of homeowner association’s annual debt. Fines and fees are different, and flow from the
authority given by the State to tax, discipline and police codified in Florida Statute 720.305(2) and
restated in the respective homeowner association’s Declaration and Covenants, Conditions and
Restrictions. However, this power must yield to the homeowner's right to redress and due process.
Therefore, while there is a recognition of permanence to assessments claims such as, “Fines treated as
Assessments” or “Fees treated as Assessments” are suspect ab initio. The 2010 wording changed the
breadth but not the objective of the 2004 FS 720.305(2) law. Undersigned could find no Florida Statute
authorizing fees or fines to be treated as liens or assessments.

3
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 4 of 31 PagelD 4

medical treatment at Mayo Clinic. He has undergone several surgeries at Mayo, Viera Hospital,
Holms Hospital, Veterans Affairs Hospital at Lake Nona in Orlando, and several day surgical
centers in the Viera — Melbourne, Florida area. EFrison is a patient of a local neurologist for
debilitating mini-strokes (120 identified to date) and suffers the darker aspects of PTSD.

2. Lisa A. Frison (LFrison”) is a fifty-eight-year-old Caucasian-American, who up until
2013 was Mr. Frison’s primary caregiver, is now permanently disabled and has undergone
several surgical procedures since arriving in Florida. She is now recuperating for a surgical
procedure that went wrong leaving her more incapacitated than she was before the procedure.
She remains under physicians’ care and must undergo a third surgical corrective procedure in
September 2021, Covid 19 permitting.

3. Mariah A. Frison (“MFrison”) is the twenty-eight-year-old biological daughter, is an
Agent Orange baby and suffers from her own set of physical disabilities. Notwithstanding, she is
a graduate of UCF and was gainfully employed in Colorado until January 2021, when both
parents are incapacitated, and she chose to return home to Florida to serve as her parents’
primary and full-time caregiver.

4, At all times relevant to this Complaint, Defendants were corporations operating
throughout Florida, and or was a “person” as said term is defined under Florida Statute §1.01(3)
and is subject to the provisions of Fla. Stat. § 559.72 because said section applies to “any person”
who collects or attempts to collect a consumer debt as defined in Fla. Stat. § 559.55(1), and has
regularly used the United States Mail and electronic mail for the purpose providing notice and
collection of consumer debts, the plaintiffs identified herein were natural persons, and a
“consumer” as that term is defined by Florida Statutes §559.55(2), and/or a person with standing

to bring a claim under the FCCPA and the FDCPA by virtue of being directly affected by
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 5 of 31 PagelD 5

violations of the forgoing consumer protection laws. At all times material hereto, the debt in
question was a “consumer debt” as said term is defined under Florida Statute § 559.55(6).

5, Suntree Master Homeowner Association Inc. (“SMHA”) is a corporate entity
chartered by the State of Florida and licensed to operate providing basic level community
management services to several communities totaling 4500 homes. Its Articles of Incorporation
are filed in Book 3854, Page 3065 et seq, Public Records of Brevard County, Florida Fifth
Amended and Restated Declaration of Covenants, Conditions and will show that Suntree Master
Homeowners Association, Inc. is an ongoing enterprise of five or more people who have over a
period of several years engaged in a continuing organized business structure with hierarchy,
supervisor to worker all sharing in the income received from the enterprise.

6. SMHA, Board of Directors, are members in good standing of the Association elected
by the membership in accordance with the Articles of Incorporation, to manage the day-to-day
affairs of the Association and who did enforce conduct that discriminates against Frison, and
otherwise is a resident of Florida and is sui juris.

7. SMHA, Enforcement Committee, are members appointed by the board of Directors
and appointed by the Committee Chairperson in accordance with the Articles of Incorporation
inspect, rate, enforce homes and grounds to insure consistency and compliance with the standard
of good order and repair Suntree requires to insure high maintenance, conduct inspections and
insure the quality of property care SMHA believe is necessary to keep property values high, and
who did enforce conduct that discriminates against Frison, and otherwise is a resident of Florida
and is resident of Florida and is sui juris.

8. SMHA, Appeals Committee, is responsible for hearing appeals of inspection violation,

appeal of fine, or conduct by homeowner, family member, guest, tenant that violate the Suntree
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 6 of 31 PagelD 6

Master Declaration of Covenants, Conditions and Restriction or some other governing
documents and to render a decision to compel enforcement or to dismiss the fine is resident of
Florida and is sui juris.

9. SMHA, Architectural Review Committee (ARC) is the sub-committee responsible for
approving architectural, construction improvement, or other such plan and specification for the
location, size, type, or appearance of any structure or other improvement and is resident of
Florida and is sui juris.

10. ARIAS BOSINGER, PLLC is a DEBT COLLECTOR employed by SMHA to collect
debts, to cloud title, and foreclose properties from Suntree homeowners unwilling or unable to
pay the lien, fine or fee levied by the SMHA Board of Directors and is resident of Florida and is
Sui juris.

11. SORIA A. BOSINGER, is an attorney employed by ARIAS BOSINGER, PLLC,
DEBT COLLECTOR, to provide legal advice, draft and file legal documents, to represent
SMHA before legal forums, and to prosecute the rights and causes SMHA claims its right and is
resident of Florida and is sui juris.

12. Todd Foley serves as General Manager, Registered Agent and Treasurer for SMHA
and signs all violations and other adverse decision documents served by the various
SMHA committees, is resident of Florida and is sui juris.

IV INSPECTIONS

13. In its governing documents SMHA represents that its conducts inspections of
areas in a manner with such frequency as is consistent with good property management.
It states the “purpose of the Covenant Enforcement Guidelines, Ex. 2, is to establish

policy that the Suntree Master Homeowners Association, Inc staff use to enforce Article
Case 6:21-cv-01494-WWB-GJK Document1 Filed 09/13/21 Page 7 of 31 PagelD 7

V for Maintenance program of the Declarations of Covenant, Conditions, and
Restrictions of Suntree.” Ex. 3.
V THE BEGINNING

14, Frison leased a single-family home, 409 Carmel Drive, Melbourne, Florida 32940

from Michael and Laura Reynolds (“Reynolds”) in October 2015, Ex. 4, in an area managed by
Mission Lakes Villas Homeowners Association. Some neighbors were less than welcoming and
voiced their opposition to mixed race couples living under the same roof. As the first-year lease
neared its end, agents from Mission Lakes and the SMHA, its governing association suggested to
Reynolds that they should not extend the lease for a second year. Reynolds declined the advice.
Ex. 5. The second-year complaints increased exponentially. Frison and Reynolds received
complaints from neighbors, Mission Lakes Villas HOA, SMHA and on one occasion a call was
placed to the Brevard County Sheriff's Office alleging an ongoing violent act resulting in
deputies responding in force. The commanding officer on the scene and Frison discussed how
that situation could have gone very wrong.

15. In February 2017 Suntree Master informed Reynolds they could only lease their 409
Carmel Drive property for a total of thirty-six months during the life of ownership in Suntree.
The SMHA Declarations of Covenants, Conditions and Restrictions does not limit the lease
period to thirty-six months.

16. October 2017, Mission Lakes Villas HOA served Reynolds a letter setting conditions
for any extension of Frison lease. Ex. 6. Reynolds provided Frison the letter. Frison responded.
Ex. 7. Suntree Master allowed the lease to proceed.

17. In August 2018, Frison’s real estate agent located parcel 1020 Lennox Way,

Melbourne, FL 32940. The photo, Ex. 8, depicts the property as it appeared in September 2018,
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 8 of 31 PagelD 8

one (1) month before purchase. Prior to purchase, Frison requested: (a) identity of the
homeowner association, (b) a report as to any existing homeowner association issues, penalties,
fines, or liens and (c) if there were any other mixed-race families in the community. Frison was
told that the property was managed by the Waterford Place HOA, there were no outstanding
homeowner association issues and there was one other mixed-race family on Fostoria
approximately 40 meters from 1020 Lennox Way, husband Caucasian American, wife, African
American.

18. A month later, October 2018, Frison purchased their home. At closing the agent
informed them that while Waterford Place was there local HOA, Suntree Master Homeowner
Association, Inc. was the governing organization. Ex. 9.

Count I

19. Frison adopts and incorporates herein facts common to all causes of action,
paragraphs 1 through 18 as if fully set forth below. On October 17, 2018, Suntree Master
Homeowner Association, Inc. (“SMHA”) served Frison a courtesy notification hereinafter
inspection violation, Ex. 10, titled:

Lawn Distressed: Front lawn is distressed.

20. The inspection violation referenced ARTICLE V. PARAGRAPH 1, and the
COVENANT ENFORCEMENT GUIDELINES as the authority for the inspection but a reading of
the documents finds no guidance as to how the reasonable person could use the documents to
inspect or to reach such a determination. Nor does a reading of the SMHA Declarations of
Covenants, Conditions and Restrictions provide any guidance as to the inspection or the
violation.

21. Frison wrote Suntree Board of Directors, Ex. 11, Ex. 11A — Ex. 11G. DENIED that
Case 6:21-cv-01494-WWB-GJK Document1 Filed 09/13/21 Page 9 of 31 PagelD 9

their lawn violated Suntree Declaration, Covenants, Conditions, Restrictions, asked to be
provided the AUTHORITY Suntree Master Homeowner Association, Inc relied on to levy the
inspection violation.

22. Suntree Master Homeowner Association, Inc. did not respond to Frisons’ request.

23. On or about June 12, 2019, SMHA served Frison an inspection violation titled:

Roof: Entire roof has mold and/or stains

Ex. 12. The inspection violation referenced ARTICLE V. PARAGRAPH 1, and the
COVENANT ENFORCEMENT GUIDELINES but neither document provides any authority for
or explanation as to how the inspection decision was reached. On June 18, 2019, Frison wrote
SMHA Board of Director agent, Mr. Todd Foley, DENIED their roof had mold or stains and
provided a copy of the Veteran Affairs (“VA”) inspection of their home. Ex. 13, Ex. 13A — Ex.
13E.

24, SMHA answered Frison, by way of e-mail dated July 15, 2019, Ex. 14, from Mr.
Todd Foley, General Manager, and SMHA Registered Agent. Therein he ADMITTED:

I think you might be CONFUSED . . . regarding the SCOPE

of Subtree’s INSPECTION ... The SUNTREE INSPECTION IS

specifically, an AESTHETIC inspection .. ..

Suntree ... DID NOT SPECIFICALLY NOTE .. . [the cause]

[W]e SUGGESTED the CAUSE . .. YOU MUST determine the TRUE CAUSE

[and] CORRECT ... according to the CAUSE YOU DETERMINE (bold caps added)
25. On July 21, 2019, Frison responded to Mr. Foley, Ex. 15, charged that SMHA had no

authority in the Declaration of Covenants, Conditions and Restrictions to conduct aesthetic
inspections of their property and the inspection violation could not be justified.
WHEREFORE, Frison prays this Honorable Court enter judgment against SMHA and

its Board of Directors jointly and severally in their official and personal capacity for subjecting

9
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 10 of 31 PagelD 10

Frison to different procedures, conditions, standard, and penalties for property inspections than
that applied to other managed properties. That difference violates 24 CFR §100.65, et seq.
Frison prays this Honorable Court enter an Order requiring the Suntree Masters Homeowners
Association, Inc., the Board of Directors, in their official and individual capacity, and Mr. Todd
Foley in his official and individual capacity PAY Ellis S. Frison, Lisa A. Frison and Mariah A.
Frison statutory damages, compensatory damages, punitive damages, costs and provide other
relief the court finds appropriate.

Count if

26. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 25 as if fully set forth below. On July 25, 2019, SMHA BOD served a:
NOTICE OF POSSIBLE IMPOSITION OF A COVENANT ENFORCEMENT FINE,

Roof: Entire roof has mold and/or stains
Ex. 16. The notice read in part:

The previously cited violation was not corrected by the deadline established in the

courtesy notice that you recently received. Please be advised that in accordance

with the Covenants and Florida Statutes, the Suntree Master Homeowners

Association Board of Directors has levied a fine of $12.00 /day as required by

their 3/5/2018 Board Resolution beginning on August 23, 2019.

27. Frison’s response to SMHA BOD dated July 30, 2019, Ex. 17, denying the violation
and the imposition of fines provided SMHA BOD a roof inspection, conducted by JA Edwards
of America, Inc., Ex. 17A, that concluded “Streaks on roof are not mold but from exhaust
/ridge vents. Frison asked SMHA BOD to withdraw the courtesy notification (violation and
fines). As of this filing, SMHA BOD has not responded to this request.

WHEREFORE, SMHA BOD levied a fine alleging Frison’s roof failed an aesthetic

inspection administered by SMHA inspectors who reported what they saw as “Roof: Entire roof

10
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 11 of 31 PagelD 11

has mold / or stains”, SMHA has no authority specifically stated or reasonably inferred . . . in the
Declarations of Covenants, Conditions and Restrictions or Covenant Enforcement Guidelines
that could produce the result: Roof: Entire roof has mold and/or stains. The violation as
written violates
FS §720.3035(1) and Frison prays this Honorable Court enter an Order requiring the Suntree
Masters Homeowners Association, Inc., the Board of Directors, in their official and individual
capacity, and Mr. Todd Foley in his official and individual capacity PAY Ellis S. Frison, Lisa A.
Frison and Mariah A. Frison statutory damages, compensatory damages, punitive damages, costs
and provide other relief the court finds appropriate.
Count UI

28. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 27 as if fully set forth below. In an inspection violation dated 8/22/2019,
SMHA APPEALS COMMITTEE served an APPEALS COMMITTEE DECISION, Ex. 18,
which read in part:

The Committee met and reviewed your case regarding Roof - Entire roof has

mold and / or stains . . . [t]he Committee agreed that the violation still exists

and confirmed the levied fine of $12.00 per day effective August 23, 2019,
until the violation is cured.

29. Frison by letter, dated August 26, 2019, Ex. 19, reminded SMHA BOD of the
evidence provided that challenge the authority under the Declarations of Covenants, Conditions
and Restrictions to inspect, violate, and levy fines. Frison asked SMHA BOD to “cease and
desist” their inspections, fines and other adverse actions and argued that there was irrefutable
evidence that there was no mold, mildew, or stains. SMHA had not provided a picture, nor a

WHEREFORE, SMHA APPEALS COMMITTEE confirmed the fine imposed by the

SMHA BOD, $12.00 per day violates FS §720.3035(1). Frison prays this Honorable Court enter

11
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 12 of 31 PagelD 12

an Order requiring the Suntree Masters Homeowners Association, Inc., and the APPEALS
COMMITTEE, be held jointly and severally liable, and that this Honorable Court Order them to
PAY Ellis S. Frison, Lisa A. Frison and Mariah A. Frison statutory damages, compensatory
damages, punitive damages, costs and provide other relief the court finds appropriate. As of this
filing, Frison has not received any response from SMHA.

Count IV

30. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 29 as if fully set forth below. On October 27, 2019, Frison contracted Andy
Pressure Cleaning Company to inspect their roof. Ex. 21. Andy found, and will testify that there
was no mold, mildew, or stains on the roof. There was debris, dirt, some leaves. Andy power
washed Frison’s roof clean of debris. See photos taken of Frison’s roof. Ex. 21A - Ex. 211.

31. SMHA lacked published authority to enforce the fine, Roof — Entire Roof has Mold
and / or stains.

WHEREFORE, SMHA APPEALS COMMITTEE confirmed the fine imposed by the
SMHA BOD, $12.00 per day violates FS §720.3035(1), FS §720.3035(1), FS §720.3035(5), and
F.S.A. § 559.72 (9) for attempting while knowing the debt was not legitimate. Frison prays this
Honorable Court enter an Order requiring the Suntree Masters Homeowners Association, Inc.,
and the APPEALS COMMITTEE, be held jointly and severally liable, and that this Honorable
Court Order them to PAY Ellis S. Frison, Lisa A. Frison and Mariah A. Frison statutory
damages, compensatory damages, punitive damages, costs and provide other relief the court
finds appropriate. As of this filing, Frison has not received any response from SMHA.

Count V

32. Frison adopts and incorporates herein the facts common to all causes of action,

12
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 13 of 31 PagelD 13

paragraphs 1 through 31 as if fully set forth below. In January 2020, the SMHA Board of
Directors used the United States Mail to serve Frison a billing listing Fines for stains on the

roof: Ex. 22.
Code Date Amount Balance Memo

Fines 9/9/2019 108.00 108.00 stains on the roof (8-23/8-31-19)
Fines 10/15/2019 360.00 468.00 stains on the roof (9-1/9-30-19)
Fines 11/4/2019 372.00 840.00 stains on the roof (10-1/10-31-19)
Fines 12/10/2019 360.00 1200.00 stains on the roof (11-1/11-30/19)

Assessment: 233.00 2020 Annual Assessment
Payment: -233.00 SMH_01062020_4092.PMT Paid as Agreed
Fines 1/9/2020 372.00 1572.00 stains on the roof (12-1/12-31-19)

33. From 8/23/2019 — 12/31/2019, SMHA Board of Directors (“BOD”) levied 130
separate fines against Frison alleging stains on the roof. Under the Declaration of Covenants,
Conditions and Restrictions, Section 15, each violation is considered separate and independent,
which makes each billing a separate violation, allegation, and adjudication. FS §559.77(2).’
Frison wrote SMHA on January 11, 2020. Ex. 23 questioning the authority for levying fines for
stains on the roof, and where it can be found in the Declarations of Covenants, Conditions and
Restrictions.

WHEREFORE, SMHA BOD published the fines levied despite Frison’s challenge to
the inaccuracy and lack of authority at the Declaration of Covenants, Conditions and Restrictions
to inspect, enter violations, and levy fines. SMHA BOD ignored its contractual and fiduciary
duty to process Frison’s complaints as it would any other property owner. Frison prays this
Honorable Court enter an Order requiring the Suntree Masters Homeowners Association, Inc.,

and the APPEALS COMMITTEE, be held jointly and severally liable, and that this Honorable

 

"Id.

13
Case 6:21-cv-01494-WWB-GJK Document1 Filed 09/13/21 Page 14 of 31 PagelD 14

Court Order them to PAY Ellis S. Frison, Lisa A. Frison and Mariah A. Frison statutory
damages, compensatory damages, punitive damages, costs and provide other relief the court
finds appropriate. As of this filing, Frison has not received any response from SMHA.
Count VI
34. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 33 as if fully set forth below. In February 2020, SMHA used the United

States Mail to serve Frison a billing listing Fines for stains on the roof: Ex. 24.

Code Date Amount Balance Memo

Fines 9/9/2019 108.00 108.00 stains on the roof (8-23/8-31-19)
Fines 10/15/2019 360.00 468.00 stains on the roof (9-1/9-30-19)
Fines 11/4/2019 372.00 840.00 stains on the roof (10-1/10-31-19)
Fines 12/10/2019 360.00 1200.00 stains on the roof (1 1-1/11-30/19)
Assessment: 233.00 2020 Annual Assessment

Payment: -233.00 SMH_01062020_4092.PMT Paid as Agreed
Fines 1/9/2020 372.00 1572.00 stains on the roof (12-1/12-31-19)
Fines 2/6/2020 372.00 1944.00 stains on the roof (1-1/1-31-20)

35. From 9/0/2019 — 2/6/2020, SMHA Board of Directors (“BOD”) levied 160 separate
fines against Frison alleging stains on the roof. Under the Declaration of Covenants, Conditions
and Restrictions, Section 15, each violation is considered separate and independent, which
makes each billing a separate violation, allegation, and adjudication. FS §559.77(2). Frison
wrote SMHA and DENIED that SMHA had authority to levy the 160 fines for stains on the
roof. Frison disputed the legitimacy of fines arguing the billing violated FS § 817.535(2)(a), and
FS §720.3035(1).

WHEREFORE, SMHA BOD published the fines levied despite Frison’s challenge to
the inaccuracy and lack of authority at the Declaration of Covenants, Conditions and Restrictions

to inspect, enter violations, and levy fines. SMHA BOD ignored its contractual and fiduciary

14
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 15 of 31 PagelD 15

duty to process Frison’s complaints as it would any other property owner. Frison prays this
Honorable Court enter an Order requiring the Suntree Masters Homeowners Association, Inc.,
and the Board of Directors, be held jointly and severally liable, and that this Honorable Court
Order them to PAY Ellis S. Frison, Lisa A. Frison and Mariah A. Frison statutory damages,
compensatory damages, punitive damages, costs and provide other relief the court finds
appropriate. As of this filing, Frison has not received any response from SMHA.
Count Vil

36. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 35 as if fully set forth below. On 02/20/2020, SMHA issued a violation
from the Aesthetic inspection titled:

Driveway: Driveway /Apron and /or Walkway / sidewalk have mold and /or stains

Ex. 25.

37. In March 2020, SMHA used the United States Mail to serve Frison a billing listing
Fines for stains on the roof: Ex. 26.

Code Date Amount Balance Memo

Fines 9/9/2019 108.00 108.00 stains on the roof (8-23/8-31-19)
Fines 10/15/2019 360.00 468.00 stains on the roof (9-1/9-30-19)
Fines 11/4/2019 372.00 840.00 stains on the roof (10-1/10-31-19)
Fines 12/10/2019 360.00 1200.00 stains on the roof (11-1/11-30/19)

Assessment: 233.00 2020 Annual Assessment

Payment: -233.00 SMH_01062020_4092.PMT Paid as Agreed
Fines 1/9/2020 372.00 1572.00 stains on the roof (12-1/12-31-19)
Fines 2/6/2020 372.00 1944.00 stains on the roof (1-1/1-31-20)

Fines 3/10/2020 348.00 2992.00 stains on the roof (2-1/2-29-20)

38. From 9/0/2019 — 3/10/2020, SMHA Board of Directors (“BOD”) levied 189 separate
fines against Frison alleging stains on the roof. Under the Declaration of Covenants, Conditions

and Restrictions, Section 15, each violation is considered separate and independent, which

15
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 16 of 31 PagelD 16

makes each billing a separate violation, allegation, and adjudication. FS §5 59.77(2). Frison
DENIED that SMHA had authority to levy fines for stains on the roof and disputed the
legitimacy of billing violated FS § 817.535(2)(a), and FS §720.3035(1).

WHEREFORE, SMHA BOD published the fines levied despite Frison’s challenge to
the inaccuracy and lack of authority at the Declaration of Covenants, Conditions and Restrictions
to inspect, enter violations, and levy fines. SMHA BOD ignored its contractual and fiduciary
duty to process Frison’s complaints as it would any other property owner. Frison prays this
Honorable Court enter an Order requiring the Suntree Masters Homeowners Association, Inc.,
and the Board of Directors, be held jointly and severally liable, and that this Honorable Court
Order them to PAY Ellis S. Frison, Lisa A. Frison and Mariah A. Frison statutory damages,
compensatory damages, punitive damages, costs and provide other relief the court finds
appropriate. As of this filing, Frison has not received any response from SMHA.

Count VI

40. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 42 as if fully set forth below. On April 4, 2020, frustrated, Frison filed a
complaint with the Florida Commission on Human Relations. On April 17, 2020, the Florida
Commission on Human Relations served a NOTICE OF RECEIPT OF COMPLAINT. Ex. 27.

41, On or about May 11, 2020, SMHA served NOTICE that:

Violation Closed — Fines Owed

Thank you for the work you did to bring you violation Roof -Entire roof has

mold and/or stains. Into compliance. However, you have an outstanding balance

in the amount of $2500 in fines for the above violation. Payment is due upon

receipt.

Ex. 28.

16
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 17 of 31 PagelD 17

49, On or about May 14, 2020, agents from Florida Commission on Human Relations
CLOSED Frison case against SMHA stating that Frison ADMITTED their roof was stained.
Frison gave NOTICE that the Florida Commission on Human Relations had misrepresented him,
he never stated his roof had stains, in fact he has always argued the opposite. Florida
Commission on Human Relations had a problem hearing Frison, which seemed systemic. Ex. 29.

WHEREFORE, SMHA BOD after being made aware that Frison intended to pursue this
ongoing dispute beyond the gates of Suntree Masters area of control, decided to close the matter
but to keep the fine already levied. Frison remains of the opinion that the fines are not legal.
Therefore, in collecting consumer debts, SMHA shall not claim or attempt to enforce a debt
when such . . . knows that the debt is not legitimate or assert the existence of some other legal
right when such person knows that the right does not exist. F.S.A, §559.72 (9). SMHA BOD did
so for the $2500 and Frison prays this Honorable Court enter an Order requiring the Suntree
Masters Homeowners Association, Inc., and the Board of Directors, be held jointly and severally
liable, and that this Honorable Court Order them to PAY Ellis S. Frison, Lisa A. Frison and
Mariah A. Frison statutory damages, compensatory damages, punitive damages, costs and
provide other relief the court finds appropriate. As of this filing, Frison has not received any
response from SMHA.

Count IX

50. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 50 as if fully set forth below. On December 16, 2020, Arias Bosinger, Debt
Collector, served Frison a billing titled:

NOTICE OF INTENT TO RECORD A CLAIM OF LIEN
Ex. 30.

17
Case 6:21-cv-01494-WWB-GJK Document1 Filed 09/13/21 Page 18 of 31 PagelD 18

Fines Treated as Assessments (8/23/2019 — 12/16/2020) $2500.00.
Attorney’s fees $175.00.
Mailing costs $10.00.
Other costs $10.00, .
TOTAL OUTSTANDING $2695.00.

51. At all times relevant, Arias Bosinger was a debt collector, and the NOTICE OF
INTENT TO RECORD A CLAIM OF LIEN is a “debt” that Arias Bosinger was collecting
for Suntree Master Homeowners Association, Inc. Board of Directors.

52. Frison sent Suntree Board of Directors and Arias Bosinger, Debt Collector a
Validation letter, dated December 25, 2020. Ex. 31.

WHEREFORE, the billing by Arias Bosinger violates Title15 U.S.C. §1692a (5), 15
U.S. Code § 1692e (5), 15 U.S.C. §1692g, F.S.A. § 559.72 (9), F.S.A. § 559.77 (2), FS §
817.535(2)(a), FS §720.3035(1), and FS §720.3035(5), Frison prays this Honorable Court enter
judgment against SMHA, and the SMHA BOD, individually and severally in their official and

personal capacity and Arias Bosinger, PLLC individually in its role as debt collector and

 

8F S, §720.3075. An association may levy reasonable fines. A fine may not exceed $100 per violation
against any member or any member's tenant, guest, or invitee for the failure of the owner of the parcel
or its occupant, licensee, or invitee to comply with any provision of the declaration, the association
bylaws, or reasonable rules of the association _ unless otherwise provided in the governing documents. A
fine may be levied by the board for each day of a continuing violation, with a single notice and
opportunity for hearing, except that the fine may not exceed $1,000 in the aggregate unless otherwise
provided in the governing documents. A fine of less than $1,000 may not become a lien against a
parcel. In any action to recover a fine, the prevailing party is entitled to reasonable attorney fees and
costs... (b) A fine or suspension levied by the board of administration may not be imposed unless the
board first provides at least 14 days’ notice to the parcel owner and . . . If the committee, by majority
vote, does not approve a proposed fine . . . the proposed fine . . . may not be imposed... (3) fa
member is more than 90 days delinquent in paying any... fine... the association . .. may suspend the
rights of the member ... until the . . . fine . . . is paid in full. (4) An association may suspend the voting
rights of a parcel member for the nonpayment of... fine... that is more than 90 days delinquent.
[FINES REMAIN — NO MENTION OF CONVERSION TO ASSESSMENT. IT WOULD SEEM THAT FLORIDA
STATUTES ANTICIPATE FINES REMAINING AND HOMEOWNERS HAVING THE RIGHT TO CHALLENGE
THE SAME FOR AN EXTENDED PERIOD OF TIME].

18
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 19 of 31 PagelD 19

ORDER they pay Frison Statutory, Compensatory, and Punitive Damages, and costs, as the facts
and the law permit and other relief this honorable court deems just and proper.
Count X

53. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 52 as if fully set forth below. On February 11, 2021, SMHA served Frison
a violation titled:

Weed: Weeds in rear beds
Ex. 32. Upon reading the violation, and the SMHA Declaration of Covenants, Conditions and
Restrictions, Frison could find nothing titled Weed: Weeds in rear beds. Also problematic is
that the violation only evidence is a picture taken from 35 feet away which provides no
indication as to type, height, or description of Weed: Weeds in rear beds.

54. There are as many as 600 plants on Florida’s regulated plant list. Weeds in the rear
beds without more is not a reasonable violation and not a violation in print in any Declaration of
Covenants, Conditions and Restrictions posted by SMHA BOD.

WHEREFORE, SHMA BOD continues to hold Frison’s property to a different
inspection standard than that extended to other properties managed by SMHA, Frison prays this
Honorable Court enter judgment against SMHA, and the SMHA BOD, individually and
severally in their official and personal capacity and Arias Bosinger, PLLC individually in its role
as debt collector and ORDER they pay Frison Statutory, Compensatory, and Punitive Damages,
and costs, as the facts and the law permit and other relief this honorable court deems just and
proper.

Count XI

55. Frison adopts and incorporates herein the facts common to all causes of action,

19
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 20 of 31 PagelD 20

paragraphs 1 through 54 as if fully set forth below. On March 10, 2021, Debt Collector Arias

Bosinger served Frison:

REVISED NOTICE OF INTENT TO RECORD A CLAIM OF LIEN

Ex. 33.
Assessments (1/1/2021 — 3/10/2021) $233.00
Insurance Deductible) (10/22/2020 — 1/15/2021) $7500.00
Fines Treated as Assessments (9/9/2019 — 4/6/2020) $2500.00?
Interest (1/1/2021 — 3/10/2021) $7.48
Late fees $25.00
Attorney’s fees $400.00
Mailing costs $20.00
Other costs $185.00
TOTAL OUTSTANDING $10,870.48

56. At all times relevant, Arias Bosinger was a debt collector, and the CLAIM OF LIEN
is a “debt” that Arias Bosinger was collecting a debt for Suntree Master Homeowners
Association, Inc. Board of Directors.

57. Frison sent the Suntree Board of Directors and Arias Bosinger, Debt Collector a
Validation letter, dated March 15, 2021. Ex. 34. As of this filing neither SMHA nor Arias
Bosinger have responded to the Validation letter.

WHEREFORE, the billing by Arias Bosinger violates Title15 U.S.C. §1692a (5), 15
U.S. Code § 1692e (5), 15 U.S.C. §1692g, F.S.A. § 559.72 (9), F.S.A. § 559.77 (2), FS §
817.535(2)(a), FS §720.3035(1), and FS §720.3035(5), Frison prays this Honorable Court enter
judgment against SMHA, and the SMHA BOD, individually and severally in their official and

personal capacity and Arias Bosinger, PLLC individually in its role as debt collector and

 

° See Footnote 8 incorporated herein by reference. The initial entry read: Fines Treated as Assessments Stains of
the Roof (8/23/2019 — 12/16/2020) ....... $2500 At the revised notice it reads: Fines Treated as Assessments
(9/9/2019 — 4/6/2020) . 20... eee eee eee $2500

20
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 21 of 31 PagelD 21

ORDER they pay Frison Statutory, Compensatory, and Punitive Damages, and costs, as the facts
and the law permit and other relief this honorable court deems just and proper.
Count XII
58. Frison adopts and incorporates herein the facts common to all causes of action,

paragraphs 1 through 57 as if fully set forth below. On April 15, 2021, SMHA issued the
violation of its Aesthetic inspection titled:

Driveway: Driveway /Apron and /or Walkway / sidewalk have mold and /or stains
Ex. 35. Frison’s response letter dated April 20, 2021, Ex. 36, questioned the violation, provided
a picture of the driveway, Ex. 36A, as it appeared when they purchased the home to show it had
not changed over the years, and that the Waterford Homeowners Association had no problems
with it. Frison mailed SMHA BOD a second response dated April 27, 2021. Ex. 37.

WHEREFORE, SMHA denied Frison rights due property owners and enforced
restrictions in a manner inconsistent with the rights and privileges extended to other property
owners in a manner that restricted Frison exercise and enjoyment of rights guaranteed all
property owners under State and Federal Law. Frison prays this Honorable Court enter judgment
against SMHA, and the SMHA BOD holding each individually and severally violated Titlel5
U.S.C. §1692a (5), 15 U.S. Code § 1692e (5), 15 U.S.C. §1692g, F.S.A. § 559.72 (9), F.S.A. §
559.77 (2), FS § 817.535(2)(a), FS §720.3035(1), and FS §720.3035(5) and that the court
ORDER each PAY Frison Statutory, Compensatory, and Punitive Damages, and costs, as the
facts and the law permit and other relief this honorable court deems just and proper.

Count XIII
62. On May 19, 2021, the SMHA responded with two (2) letters:

a. Ex. 38, read in pertinent part:

21
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 22 of 31 PagelD 22

(1) [t]hank you for contacting the office
(2) explaining the material finish on the driveway
(3) [w]e . . . apologize for the misstatement “driveway paint is faded or peeled”
Rather than “driveway is discolored or stained.”
(4) fa]s you know we are not allowed to enter a homeowner *s property
(5) all inspections are made from the street
(6) our records showed that the drive was to be painted in 2018.!°
b. Ex. 39, The revised violation in pertinent part:
Driveway: “driveway is discolored or stained”
63. Frison wrote SMHA BOD, a letter dated May 25, 2021, Ex. 40, and provided the
MOD-ARC plan to repair the driveway. Ex. 40A — Ex. 40D.
64. On June 28, 2021, SMHA served Frison NOTICE titled:
NOTICE OF POSSIBLE IMPOSITION OF A CONVENANT ENFORCEMENT FINE

Driveway: “driveway is discolored or stained”
Ex. 41.

The previously cited violation was not corrected by the deadline established
the... Board of Directors has levied a fine of $12.00 day as required by their
11/4/2019 Board Resolution beginning on July 23, 2021.

65. The SMHA BOD did not provide evidence of an inspection, authority for an
Aesthetic inspection, or to conduct a different inspection protocol for different properties
managed by SMHA.

WHEREFORE, SMHA denied Frison rights due property owners and enforced

restrictions in a manner inconsistent with the rights and privileges extended to other property

owners in a manner that restricted Frison exercise and enjoyment of rights guaranteed all

 

10 Homeowners association does not tell homeowner when to paint the driveway.
22
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 23 of 31 PagelD 23

property owners under State and Federal Law. Frison prays this Honorable Court enter judgment
against SMHA, and the SMHA BOD holding each individually and severally violated Title15
U.S.C. §1692a (5), 15 U.S. Code § 1692¢ (5), 15 U.S.C. §1692g, F.S.A. § 559.72 (9), F.S.A. §
559.77 (2), FS § 817.535(2)(a), FS §720.3035(1), and FS §720.3035(5) and that the court
ORDER each PAY Frison Statutory, Compensatory, and Punitive Damages, and costs, as the
facts and the law permit and other relief this honorable court deems just and proper.
Count XIV

66. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs | through 65 as if fully set forth below. On June 29, 2021, Arias Bosinger, Debt
Collector served a NOTICE titled:

NOTICE OF INTENT TO FORECLOSE CLAIM OF LIEN

Ex. 42.
Assessments (1/1/2021 — 6/29/2021) $233.00!!
Insurance Deductible) (10/22/2020 — 1/15/2021) $7500.00
Fines Treated as Assessments (9/9/2019 — 4/6/2020) $2500.00!
Interest (1/1/2021 — 3/10/2021) $19.69
Late fees $25.00
Attorney’s fees $725.00
Mailing costs $30.00
Other costs $249.00
Release of Claim of Lien $50.00
TOTAL OUTSTANDING $11,332.44

67. At all times relevant, Arias Bosinger was a debt collector, and the CLAIM OF LIEN

is a “debt” filed by Arias Bosinger on behalf of SMHA Board of Directors. Frison filed a debt

 

'! The original dates were 1/1/2021 — 3/10/2021 now reads 1/1/2021 — 6/29/2021 ......-++-++- sees: $233.00

12 See Footnote 9 incorporated herein by reference.
23
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 24 of 31 PagelD 24

validation letter with Suntree Board of Directors and Arias Bosinger, dated July 4, 2021, Ex. 43.
As of this filing neither SMHA nor Arias Bosinger have responded to the Validation letter.

WHEREFORE, the billing by Arias Bosinger violates Title15 U.S.C. §1692a (5), 15
U.S. Code § 1692e (5), 15 U.S.C. §1692g, F.S.A. § 559.72 (9). F.S.A. § 559.77 (2), FS §
817.535(2)(a), FS §720.3035(1), and FS §720.3035(5), Frison prays this Honorable Court enter
judgment against SMHA, and the SMHA BOD, individually and severally in their official and
personal capacity and Arias Bosinger, PLLC in its role as debt collector and ORDER they pay
Frison Statutory, Compensatory, and Punitive Damages, and costs, as the facts and the law
permit and other relief this honorable court deems just and proper.

Count XV

68. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 67 as if fully set forth below. On June 29, 2021, SMHA Board of
Directors, SMHA General Manager Todd Foley, and Sonia A. Bosinger, Esquire, Arias
Bosinger, PLLC drafted, signed, and filed in the records of the Brevard County Court a:

NOTICE AND CLAIM OF LIEN

Ex. 44.

WHEREFORE, SMHA Board of Directors, directed, and SMHA General Manager Todd
Foley, and Sonia A. Bosinger, Esquire, Arias Bosinger, PLLC acting with the intent to defraud,
filed the Notice and Claim of Lien in the records of the Brevard County Court containing
materially false, fraudulent statements and representations that purports to affect Frison’s interest
in the property at 1020 Lennox Way, Melbourne, FL 32940 and in doing so violated Title15
U.S.C. §1692a (5), 15 U.S. Code § 1692e (5), 15 U.S.C, §1692g, F.S.A. § 559.72 (9), F.S.A. §

559.77 (2), FS § 817.535(2)(a), FS §720.3035(1), and FS §720.3035(5). Frison prays this

24
Case 6:21-cv-01494-WWB-GJK Document1 Filed 09/13/21 Page 25 of 31 PagelD 25

Honorable Court enter judgment against SMHA, the SMHA BOD, individually and severally, in
their official and personal capacity, against Sonia A. Bosinger, Esquire in her official and
individual capacity, and against Arias Bosinger, PLLC and ORDER they pay Frison Statutory,
Compensatory, and Punitive Damages, and costs, as the facts and the law permit and other relief
this honorable court deems just and proper.
Count XVI

69. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs 1 through 68 as if fully set forth below and state on July 8, 2021, CALIBER HOME
LOANS notified Frison of:

CONDITIONAL APPROVAL FOR MORTGAGE LOAN #9716835328

$404,627.00 at 2.25% - 30 year fixed, down from 3% - 30 year fixed. Ex. 45.

70. On July 10, 2021, the conditional was removed, and the loan was approved. Ex. 46.

71. On July 21, 2021, Caliber Home Loans notified Frison:

Caliber Home Loans is unable to proceed with the refinance of the property

located at 1020 Lennox Way Melbourne, Florida 32940-1514 at this time due to a

lien filed by SUNTREE MASTER HOMEOWNERS ASSOCIATON, INC. dated

June 29, 2021, in the amount of $11,147.00. Caliber Home Loans will require

Ellis Frison to be released from this judgment before proceeding with the

refinance process.
Ex. 47.

72. On July 26, 2021, SMHA served Frison an APPEALS COMMITTEE DECISION
which read in part:

The Committee met and reviewed your case regarding: Driveway — “driveway is

discolored or stained”. The Committee agreed that the violation still exists and

confirmed the levied fine $12.00 per day effective July 23, 2021, until the

violation is cured.

Ex. 48. Frison responded to the APPEALS COMMITTEE, provided a copy of the completed

25
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 26 of 31 PagelD 26

project, provided a copy of the PAVER PRO CURBPTO receipts of payment completion, and
pictures of completion project.

73, Ina letter dated July 29, 2021, Ex. 49, Ex. 49A, CALIBER HOME LOAN
provided Frison the following NOTICE:

Thank you for your application for a mortgage loan with Caliber Home Loans,

Inc. You request was carefully considered, and we regret to inform you we are

unable to approve you application at this time.’

74. In a notice dated August 12, 2021, Ex. 50, the SMHA Board of Directors, by and
through its agent Mr. Foley gave NOTICE:

Violation Closed — Fines Owed

Thank you for the work that you did to bring your violation

Driveway — “driveway is discolored or stained”

into compliance.
However, you have an outstanding balance. . . $252.00

75. On August 12, 2021, SMHA served a violation on Frison titled:

Plants: Plants in rear beds need pruned.
Ex. 51.

76. SMHA BOD agents admitted that they do not enter onto Frison’s property to inspect,
but that they conduct Aesthetic inspections from the street. In inspecting Frison’s property this
would mean observing growth 25-40 feet away and determining whether it was a flower of a
weed. The inspection does not identify the beds, the plants that need to be pruned or the standard
of proper pruning. However, the “Plants” pictured are Florida-friendly, planted by the developer
for ecological and meteorological reasons. The “plants” that SMHA inspectors want pruned are a

mixture of bamboo and elephant ear, which in addition to providing a habitat for wildlife, serve

 

'3 CALIBER services Frison’s mortgage at 3% fixed for 30 years and has done so for the past two years. There has
never been a missed payment or late payment and CALIBER assured Frison a refinance to a lower rate before
Suntree encumbered the mortgage. CALIBER is not concerned about Suntree attempting to foreclose the mortgage
thereby causing CALIBER concern about retaining the loan.

26
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 27 of 31 PagelD 27

as a windbreak during storms and periods of high wind, it helps control flooding by water
absorption during rainstorms, minimizes run off and soil erosion, increases water absorption and
helps to channel water in a direction that is geologically and aesthetically helpful.

WHEREFORE, the August 12, 2021, violation Plants: Plants in rear beds need
pruned is itself a violation of FS § 720.3075(4(a), and a continuing violation of Title15 U.S.C.
§1692a (5), 15 U.S. Code § 1692e (5), 15 U.S.C. §1692g, F.S.A. § 559.72 (9), F.S.A. § 559.77
(2), FS § 817.535(2)(a), FS §720.3035(1), and FS §720.3035(5). Frison prays this Honorable
Court enter judgment against SMHA and the SMHA BOD, individually and severally, in their
official and personal capacity, and ORDER they pay Frison Statutory, Compensatory, and
Punitive Damages, and costs, as the facts and the law permit and other relief this honorable court
deems just and proper.

Count XVII

77. Frison adopts and incorporates herein the facts common to all causes of action,
paragraphs | through 76 as if fully set forth below. Despite the fact, that Frison submitted an
ARC application, Ex. 40 — Ex. 40D to repair their driveway, and notwithstanding the fact that
SMHA Board of Directors approved the ARC application, and approved the repairs, evidenced
by the AUGUST 15, 2021, NOTICE, Ex. 50, which reads:

Violation Closed — Fines Owed

On August 17, 2021, the SMHA Architectural Review Committee served Frison a
violation, Ex. 52, titled:

Unapproved Improvements: Driveway work without ARC approval — pavers
The violation reads in pertinent part, “[t]his letter is being sent to you as a courtesy notification .

_. on 08/17/2021, we noticed an issue . . . [iJn the event that you do not voluntarily correct the

27
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 28 of 31 PagelD 28

issue .. . be advised this is a violation of the Suntree documents.

ARTICLE V. SECTION 5: “An application must be submitted to the ARC for

any proposed construction, improvement, changes modifications, alterations or

otherwise to a lot or the exterior of a home on a lot.

WHEREFORE, the SMHA ARC Committee issued a violation for Frison
completing a repair that the SMHA Board of Directors mandated Frison complete, and
once completed reported the violation to be brought “into compliance” and closed the
case.

WHEREFORE, research of Brevard County records shows that SMHA did not file
changes to its Declarations of Covenants, Conditions and Restrictions during the period 2004 —
2010, to accommodate the 2004 the FS 720.305(2) change that “. . . [a] fine shall not become a
lien against a parcel” and on information and belief, absent court intervention, SMHA will not
act to correct the violations outlined herein.

WHEREFORE, service of the 08/17/2021 violation left Frison no option but to file the
NOTICE OF CONTEST OF LIEN, Ex. 53, Ex. 53A, and Ex. 53B. The filing also violated FS
§ 817.535(2)(a) and F.S.A. § 559.72 (7) and compelled Frison to seek judicial review.

THEREFORE, Frison prays this Honorable Court enter judgment against SMHA
Architectural Committee in their official and individual capacity and hold them jointly and
severally liable, and ORDER they pay Frison Statutory, Compensatory, and Punitive Damages,
and costs, as the facts and the law permit and other relief this honorable court deems just and
proper.

DEMAND FOR JURY TRIAL
Plaintiffs demand a trial by jury on all issues and counts triable before a jury.

Date: September 9, 2021. Respectfully Submitted
Case 6:21-cv-01494-WWB-GJK Document1 Filed 09/13/21 Page 29 of 31 PagelD 29

Lod yu cploroe

Lisa Ann Frison Mariah A. Frison.
1020 Lennox Way 1020 Lennox Wa
Melbourne, FL 32940 Melbourne, ¥

     
  

1020 Lennox Way
Melbourne, FL 32940

VERIFICATION

Ellis S. Frison, Jr. personally appeared before the undersigned_| ear ar~ \aa\).who being

first duly sworn, deposes and says that the allegations of this Verified Complaint and Demand

for Jury Trial, are true and correct to the best of his knowledge, information, and belief.

  

STATE OF FLORIDA )
COUNTY OF BREVARD _ )

ib

The foregoing instrument was acknowledged before me this_/() ~ day of

: 2 i jmeuee 202/ , by Ellts Frison Je , who has produced

£1 P. Ae ‘ Ves Is LEWS 2 - as identification, and who did take an oath.

otary Public — State of Florida

 

 

: ily aR
wpa Pe,
rete.

    
 

 
  

Ss, JENNIFER L. CLENDINEN i
ing ANSE: Notary Public - State af Florida
} ae "Si Commission # GG 948365

GFR My Comm, Expi
Bond Pires Jan 16, 2024

       

ed through National Notary Assn. f

eee ass

  

y Commission Expires: 20 ay
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 30 of 31 PagelD 30

CERTIFICATION OF SERVICE

I HEREBY CERTIFY that on ye ) Ro A ) , lused the United States Postal Service
first class mail, pre-paid postage c€rtified mail return receipt to serve the Verified

Complaint with Exhibits on the defendants and registered agents identified below as

required by law:

Suntree Master Homeowners Association, Inc.
Board of Directors

7550 Spyglass Hill Road

Melbourne, FL 32940

Suntree Master Homeowners Association, Inc.
Appeals Committee

7550 Spyglass Hill Road

Melbourne, FL 32940

Suntree Master Homeowners Association, Inc.
Enforcement Committee

7550 Spyglass Hill Road

Melbourne, FL 32940

Suntree Master Homeowners Association, Inc.
Architectural Review Committee

7550 Spyglass Hill Road

Melbourne, FL 32940

Arias Bosinger, PLLC

Debt Collector

280 W. Canton Ave., Ste. 230
Winter Park, FL 32789

Todd Foley

General Manager

7550 Spyglass Hill Road
Melbourne, FL 32940

30

Serve:

Serve:

Serve:

Serve:

Serve:

Serve:

Todd Foley

Registered Agent

7550 Spyglass Hill Road
Melbourne, FL 32940
70202450000194397830

Todd Foley

Registered Agent

7550 Spyglass Hill Road
Melbourne, FL 32940
70202450000194397823

Todd Foley

Registered Agent

7550 Spyglass Hill Road
Melbourne, FL 32940
70202450000194397816

Todd Foley

Registered Agent

7550 Spyglass Hill Road
Melbourne, FL 32940
70202450000194397809

Sonia A. Bosinger, Esq.
Registered Agent

845 E. New Haven Ave.
Melbourne, FL 32901
70202450000194397793

Todd Foley

7550 Spyglass Hill Road
Melbourne, FL 32940
70202450000194397779
Case 6:21-cv-01494-WWB-GJK Document 1 Filed 09/13/21 Page 31 of 31 PagelD 31

Sonia A. Bosinger, Esquire Serve: Sonia A. Bosinger, Esq.
ARIAS BOSINGER, PLLC 845 E. New Haven Ave.
Attorneys at Law Melbourne, FL 32901

280 W. Canton Ave., Ste. 330
Winter Park, FL 32789

 

31
